Title: From George Washington to William Stephens Smith, 22 December 1782
From: Washington, George
To: Smith, William Stephens


                        
                            Dr Sir
                            Head Quarters Decr 22nd 1782
                        
                        I am favored with yours of the 20th. The Money you have recd for Governor Harrison agreably to his desire you
                            will be pleased to remit to Mr Saml Inglis of Philadelphia, or inform him it is in your hand, subject to his Orders.
                        I have also to request you will inform Messrs John Channing, Peter Taylor and Aaron Loocock, whose Petition
                            you inclosed to me, that Congress having recommended that no "Subjects of His Britannic Majesty coming directly or
                            indirectly from any parts of the British Dominions be admitted into any of the United States during the War;" therefore no
                            Power inferior to that Honble Body will grant the indulgence they solicit. if, however these gentlemen choose to apply to
                            the Executive of the State to which they formerly belonged, or to the Delegates from that State now in Congress to make
                            interest for them, Letters for the purpose may be forwarded but until permission is obtained from the Sovereign Power as
                            beforementioned: no Passports will be granted.
                        As I mentioned in a former Letter, I will send you by the first good opportunity three or four Guinias to
                            procure Forage; after which you will make the best Arrangement in your power with the Qr Mastr for a farther supply—I am
                            Dear Sir with great regard & esteem &c.
                        
                            P.S. I wish you to ascertain the number of Vessels in the fleet destined for England; and whether there
                                are any Men except Invalids on board.
                        

                    